Exhibit 10.2

 

LOAN AND INTEREST PLEDGE AGREEMENT

 

This Loan and Interest Pledge Agreement (the” Agreement”) is made to be
effective as of the 21st day of June 2004, by Zou Jingchen [CHINESE
SYMBOLS](“Zou”), Wu Fengzheng [CHINESE SYMBOLS] (“Wu”) and Intac International
Holdings Ltd.(“INTAC”)

 

WHEREAS, INTAC desires to loan One Million and Five Hundred Thousand US Dollars
(US$1,500,000) to two individuals, Zou and Wu;

 

WHEREAS Zou and Wu intend to use this USD $1,500,000 to purchase a one hundred
percentage (100%) ownership share (the “Interest”) of Tianjin Chengtai
International Trading Ltd [CHINESE SYMBOLS](“Chengtai”)  which has fifteen
percentage (15%) ownership share in a joint venture called Beijing Intac Purun
Educational Development Ltd (“Beijing Joint Venture”)

 

WHEREAS Zou and Wu intend to transfer such Interest to INTAC upon INTAC’s
request.

 

WHEREAS, Zou and Wu and INTAC intend to secure the loan from INTAC to Zou and Wu
with a security interest in the Interest.

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the mutual promises herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Zou, Wu and INTAC agree as follows:

 

1.        AMOUNT AND REPAYMENT OF THE LOAN

 

1.1    Loan Amount. INTAC agrees, subject to the terms and conditions of this
Agreement, to extend a loan to Zou and Wu in a total amount of One Million and
Five Hundred Thousand US Dollars (US$1,500,000) (the”Loan”). The Loan shall be
interest-free. The Loan amount shall be provided to Zou and Wu on 23 June ,
2004.

1.2    Date of Repayment. The Loan, together with any other monies owing under
this Agreement by Zou and Wu, shall become repayable upon the earliest to occur
of any of the following events (each a “Repayement Date”)

 

1

--------------------------------------------------------------------------------


 

1.2.1        in full, on the occurrence of an Event of Default;

1.2.2        in full or in part, at INTAC’s sole discretion upon any date
selected by INTAC.

1.3    Loan Repayment. Without INTAC’s further written consent, repayment will
be made by means of assigning all rights, title and interest in the Interest to
INTAC by execution of an Assignment reasonably acceptable to INTAC. Zou and Wu
hereby agree to assign and / or to cause Chentai to assign, all right, title and
interest in the Interest to INTAC immediately upon INTAC’s request as set forth
below.

 

2.        REPRESENTATIONS AND WARRANTIES OF ZOU AND WU

 

2.1    Representations and Warranties. Each of Zou and Wu hereby represents and
warrants to INTAC that:

 

2.1.1        the Loan will be used solely for the purpose of purchasing the
Interest

2.1.2        they have and shall maintain the full power and authority to enter
into this Agreement, to borrow the Loan and to perform their obligations
hereunder;

2.1.3        there are no civil or criminal, claims, actions, suits,
investigations or proceedings pending or, to their knowledge, threatened against
them;

2.1.4        there is no provision of any agreement, enforceable judgment or
order of any court binding on them or affecting their property, which would in
any way prevent or materially adversely affect their execution or performance of
this agreement

2.1.5        the execution and performance of this Agreement and the realization
of INTAC’s rights hereunder will not violate any mortgage right, contract
judgment, decree or law that is binding upon it or its assets;

2.1.6        the Loan and/ or transfer of the Interest as contemplated herein
will not result in the violate any state, federal, international or other law;

2.1.7        they shall not, directly or indirectly, engage in any business
activities that compete with the Beijing Joint Venture for a period of two (2)
years from the effective date of this Agreement.

2.1.8        They will, at any time, defend the Interest against any third party
claims;

2.1.9        Without the consent of INTAC, except as expressly permitted
hereunder, they will not arrange or otherwise permit or cause the issuance of
any new interests in the Beijing Joint Venture.

2.1.10      They shall so or cause to be done all such acts, and execute or
cause to be executed any necessary documents and registrations, such that the

 

2

--------------------------------------------------------------------------------


 

conversion of the Loan, the Interest Transfer (defined below) and all other
transactions contemplated hereunder are effected in a legal and valid manner;
and

2.1.11      They shall maintain as strictly confidential the existence and
provisions of this Agreement, as well as of any correspondence, resolutions,
ancillary agreements and any other documentation associated herewith.

 

3.        CONVENANTS

 

3.1   Affirmative Covenants   Each of Zou and Wu hereby covenants that she will
furnish to INTAC, within 10 days after the end of each month after Chengtai and
Beijing Joint Venture have been established, with financial statements of such
entities and such additional information as INTAC may from time to time
reasonably request.

 

3.2   Further Covenants   Each of Zou and Wu further covenants that, from the
effective date hereof until full repayment of the Loan has been effected, she
will not, directly or indirectly, and will ensure that Beijing Joint Venture
does not, except with the prior written consents of INTAC:

 

3.2.1 incur or assume any debt that is not due and payable in the ordinary
course of its business;

3.2.2 incur or assume any mortgage, pledge or other encumbrance of any kind upon
any assets of Beijing Joint Venture, whether now owned or hereafter acquired;

3.2.3 enter into any agreement, arrangement, commitment or understanding to, or
actually, acquire all or part of the substantial assets of any third party;

3.2.4 enter into any agreement, arrangement, commitment or understanding to, or
actually, sell, lease, or otherwise dispose of any assets of Beijing Joint
Venture, except in the ordinary course of business;

3.2.5 enter into any agreement, arrangement, commitment or understanding to, or
actually, make loans or advances to any third party;

3.2.6 enter into any agreement, arrangement, commitment or understanding to, or
actually, assume, guarantee, endorse or otherwise become liable for the
obligation of any third party or other entity; or

3.2.7 permit the Beijing Joint Venture to conduct any business other than
obtaining a nationwide content provider license for China from the Chinese
Ministry of Information Industry and offering information services over mobile
and internet networks pursuant to such license.

 

3.3   Rights of INTAC.  Zou and Wu agree that they shall obtain INTAC’s written
approval prior to undertaking any of the following, directly or indirectly:

 

3

--------------------------------------------------------------------------------


 

3.3.1        appointing or removing the directors of the Beijing Joint Venture;

3.3.2        appointing or removing the general manager of the Beijing Joint
Venture;

3.3.3        approving the terms of employment of the Beijing Joint Venture;

3.3.4        appointing or removing any of the senior management personnel and
any key personnel of the Beijing Joint Venture;

3.3.5        approving the terms of employment of the senior management
personnel and key personnel of the Beijing Joint Venture; and/or

3.3.6        approving or authorizing any other operations of the business
conducted by the Beijing Joint Venture.

 

4.        INTEREST PLEDGE/ASSIGNMENT OF RIGHTS

 

4.1   Interest Pledge.  As security for the performance in full of the
obligations of Zou and Wu under this Agreement, Zou and Wu each hereby pledges
to INTAC (and will cause ChengTai to pledge to INTAC), and creates (and will
cause Chengtai to create) in favor of INTAC or INTAC’s designee (as
appropriate), a first priority security interest in all of the rights, title and
interest in and to:

 

4.1.1        the Interest; and

4.1.2        all of her incidental rights with respect to the Interest, now or
hereafter acquired.

 

Such security interest shall be perfected by such actions by Zou and Wu,
individually, or on behalf of Chengtai, as may be reasonably requested by INTAC
from time to time.

 

4.2   Power of Attorney.  Each of Zou and Wu hereby irrevocably grants and will
cause Chengtai to grant to INTAC or its designee (as appropriate) full power of
attorney for the purpose of carrying out the provisions of this Agreement, as
well as taking any action and executing any instrument that INTAC in good faith
deems necessary to accomplish for purposes of this Agreement.

 

4.3   Rights Assignment.  As of the Effective Date, and without actually
assigning or transferring the Interest, Zou and Wu agree to assign or agree to
cause Chengtai, as the case may be, to assign all of their respective rights
whether economic, voting, operational or otherwise, in the Beijing Joint Venture
to INTAC.

 

4

--------------------------------------------------------------------------------


 

5.             EVENTS OF DEFAULT

 

5.1   The occurrence of any of the following events shall constitute a default
of the Loan hereunder and a breach of this Agreement by Zou and/or Wu (as
appropriate) (an “Event of Default”):

 

5.1.1        Interest Transfer (as defined below) has not been effected within
ten (10) working days after the corresponding Conversion Date (as defined below)
or such time as may otherwise be agreed upon by the Parties;

5.1.2        either Zou or Wu is in breach of any of the terms and conditions
hereof, and such breach has not been cured within 10 days after receipt of
INTAC’s written notice of such breach;

5.1.3        any representation or warranty made by either Zou or Wu herein
shall prove to have been false or misleading in any material respect;

5.1.4        Zou or Wu makes any arrangement with her respective creditors or
takes or suffers any similar action in consequence of debt; or

5.1.5        Any judgment is made under any applicable law against Zou or Wu
that exceeds Fifty Thousand United States Dollars ($50,000.00).

 

6.             LOAN CONVERSION

 

6.1   Share Conversion.    As of the Repayment Date, the Loan shall be
convertible into the Interest on the basis that 100 percent of the Loan amount
equals 100 percent of the Interest. For the avoidance of doubt, if 10 percent of
the Loan were repayable by Zou and/or Wu, then such Party or Parties, as the
case may be, would be required to transfer 10% of the Interest to INTAC. The
Loan shall become repayable to such extent as INTAC may from time to time
request, until the entire Loan amount has been repaid.  INTAC shall request to
convert all or a percentage of the Loan by means of a written notice to Zou and
Wu that specifies the percentage of the Loan to be converted into part of the
Interest (“Conversion Notice”).

 

6.2   Interest Transfer.

 

6.2.1  Immediately upon receipt of a Conversion Notice (“Conversion Date”), Zou
and Wu shall effect or cause Chengtai to effect the transfer of the portion of
the Interest designated in the Conversion Notice, either to INTAC directly or to
the designee specified by INTAC in the Conversion Notice (each an “Interest
Transfer”).

 

5

--------------------------------------------------------------------------------


 

6.2.2  For the avoidance of doubt, upon the completion of the conversion of the
Loan and the transfer of all of the Interest of Zou, Wu and/or Chengtai, as
applicable, (whether pursuant to this Article 6 or an Event of Default), INTAC
shall hold as much of the Interest as is permissible under any published and
available laws and regulations of the People’s Republic of China (“PRC”), and
the remainder of the Interest (if applicable) shall be held by the designees of
INTAC, with Zou, Wu and/or Chengtai no longer holding any part of the Interest.
At such time, this Agreement shall be deemed to have terminated, and the
obligations of Zou and Wu hereunder to have been fulfilled (with the exception
of those under 2.1.10 and 2.1.11).

 

6.3   Delay.    Zou and Wu each agrees to notify INTAC immediately of any delay
in effecting an Interest Transfer or completing the procedures described in
Article 6.2 above, together with the reason for such delay and revised effective
date of the Interest Transfer.

 

6.4   Repayment of Loan.    The corresponding portion of the Loan shall be
deemed to have been repaid as of the effective date of each Interest Transfer.
Once Zou, Wu and/or Chengtai have completed the Interest Transfers in accordance
with the provisions of this Article 6, the Loan shall be deemed to have been
repaid in full and Zou and Wu shall be deemed to have performed their repayment
obligations hereunder.

 

7.             MISCELLANEOUS

 

7.1   Notices and Delivery.    All notices and communications among the Parties
shall be made in writing and in the English or Chinese language by facsimile
transmission with confirmation of transmission, delivery in person (including
courier service) or registered airmail letter to the appropriate correspondence
addresses set forth below:

 

If to Zou:

 

No.502 MINGZHU Garden B2

 

 

NANHAI 11 ROAD, TEDA, TIANJIN

 

 

Tel

:0086-13302068348

 

 

Post code: 300457

 

 

 

 

 

 

If to Wu:

 

No.502 MINGZHU Garden B2

 

 

NANHAI 11 ROAD, TEDA, TIANJIN

 

 

Tel

:0086-133888878870

 

 

Post code: 300457

 

 

 

If to INTAC:

 

Unit 6-7, 32/F., Laws Commercial Plaza

 

 

 

788 Cheung Sha Wan Road, Kowloon, Hong Kong

 

 

6

--------------------------------------------------------------------------------


 

7.2   Timing.    The time of receipt of the notice or communication shall be
deemed to be:

 

7.2.1  If by facsimile transmission with confirmation of transmission, at the
time displayed in the corresponding transmission record, unless such facsimile
is sent after 5:00 p.m. or on a non-business day in the place where it is
received, in which case the date of receipt shall be deemed to be the following
business day;

 

7.2.2  if in person (including express mail), on the date that the receiving
Party or a person at the receiving Party’s address signs for the document; or

 

7.2.3  if by registered mail, on the 10th day after the date that is printed on
the receipt of the registered mail.

 

7.3   Foreign Exchange.  All amounts payable by Zou and Wu hereunder, if paid in
cash pursuant to the terms of this Agreement, shall be paid in United States
Dollars.  If, as a result of foreign exchange restrictions in the PRC, it
becomes illegal for either Zou or Wu to make any payment to INTAC in United
States Dollars, then she shall make that payment in any other currency permitted
for such purposes, as shall be stipulated by INTAC at its sole discretion.

 

7.4   Amendments.    The provisions of this Agreement may not be waived,
modified or amended except by an instrument in writing signed by the Parties
(which instrument shall be attached as an Appendix hereto).

 

7.5   No Waiver.    Failure or delay on the part of any Party to exercise any
right under this Agreement shall not operate as a waiver thereof.

 

7.6   Severability.    The invalidity of any provision of this Agreement shall
not affect the validity of any other provision of this Agreement that is
unrelated to that provision.

 

7.7   Survival.    The confidentiality obligations of the Parties hereunder
shall remain in full force and effect regardless of the termination of this
Agreement for any reason.

 

7.8   Successors.    This Agreement shall be binding upon the Parties and upon
their respective successors and assigns (if any).

 

7

--------------------------------------------------------------------------------


 

7.9   Assignment.    Neither Zou nor Wu may assign or otherwise transfer her
rights or obligations under this Agreement without the prior written consent of
INTAC.

 

7.10  Governing Law.    The execution, validity, interpretation and
implementation of this Agreement and the settlement of disputes hereunder shall
be governed by the laws of the PRC.  The parties hereby irrevocably consent to
the jurisdiction of the state and federal courts located in Beijing, PRC, in any
action arising out of or relating to this Agreement, and waive any other venue
to which either party might be entitled by domicile or otherwise.

 

7.11  Arbitration.    All disputes arising out of or in connection with this
Agreement shall be finally settled under such arbitration rules as selected by
INTAC in such location as selected by INTAC by a sole arbitrator appointed in
accordance with the selected rules conducted in the Chinese or English language.

 

7.12  Entire Agreement.    This Agreement constitutes the entire agreement
between the Parties and supersedes all prior discussions, negotiations and
agreements.

 

7.13  Language.     This Agreement will be signed in 3 sets of originals in the
Chinese and English language, with 1 original for each Party.  The two language
versions shall have equal validity and the wording of each version shall be
deemed to carry the same meaning.  In the event of any discrepancy between the
wordings of the said two versions, such discrepancy shall be interpreted
according to the purpose of this Agreement and based on the Chinese text.

 

 

IN WITNESS WHEREOF, this Loan and Interest Pledge Agreement is executed follows:

 

 

PARTIES:

/s/ Zou Jingchen

 

 

Zou Jingchen

 

 

 

 

 

 

 

 

/s/ Wu Fengzheng

 

 

Wu Fengzheng

 

 

 

 

 

 

 

 

INTAC International Holding Ltd.

 

 

 

 

 

 

 

By:

/s/ Wei Zhou

 

 

Its:

President and Chief Executive Officer

 

 

8

--------------------------------------------------------------------------------